DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 4A - $c.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The lines are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 4A – 4C.  See 37 CFR 1.84(l) and (q).
The margins are not of proper size in Figure(s) 1-4C.  See 37 CFR 1.84(g).
The numbering of the sheets of drawings bearing FIG(s). 1-4C is not in compliance with all aspects of 37 CFR 1.84(t).

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 23-27, 29-32, 35-40, 46, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is the sole independent claim pending and, for convenience, is reproduced below.

    PNG
    media_image1.png
    454
    563
    media_image1.png
    Greyscale

As evidenced above, the claims are to a “method for determining a nucleic acid sequence of a target nucleic acid molecule”. 
Applicant, at page 17, paragraph [0063], provides the following definition for “target nucleic acid”:
[0063] The target nucleic acid molecule may be a deoxyribonucleic acid (DNA) molecule.  As an alternative or in addition, the target nucleic acid molecule may be a ribonucleic acid molecule (RNA), such as mRNA. The target nucleic acid molecule may originate from a cell.

As can be seen in Claim 1, step (a), one is to be “providing a plurality [of] nucleic acid molecules immobilized to a support, wherein each of said plurality of nucleic acid molecules exhibits sequence homology to said target nucleic acid molecule”.  
A review of the claims fails to find where the “target nucleic acid molecule” is present in the reaction mixture, much less be hybridized to any member of the “plurality [of] nucleic acid molecules immobilized to a support, wherein each of said plurality of nucleic acid molecules exhibits sequence homology to said target nucleic acid molecule”.  Absent the target being hybridized to a member of the “plurality”, the nucleotides that are being incorporated into the immobilized nucleic acid molecules are simply the result of random incorporation and does not have any relationship to the nucleotide sequence of the target as they do not need to be complementary as there is no hybridization taking place, and thusly, no primer extension.  Absent some relationship between the nucleotides being incorporated and the nucleotide sequence of the target, one would not be able to determine the nucleotide sequ3nce of any target.
In addition to the above, it is noted that in step (b) one is to be employing a first and second “subset of nucleotides or nucleotide analogs”, and that all of the members of the first set comprise a “detectable moiety”.  It is noted that the claimed method does not require any separation of incorporated nucleotide from unincorporated nucleotide.  Given such, it stands to reason that any and all labeled nucleotide present in the reaction mixture would still be present and detectable, and that one would not be able to determine which, if any labeled nucleotide, was the last one incorporated, and to be able to make such a critical determination prior to the next labeled nucleotide being incorporated.
Attention is directed to “Processivity” (Wikipedia.com, accessed 06/14/2010).  As seen therein, polymerases were recognized as having a processivity (rate of incorporation) of up to 1,000 nucleotides per second.  
A review of the disclosure fails to find where applicant has set forth a reproducible method wherein different target nucleic acids are being sequenced simultaneously where the 
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 2, 7, 23-27, 29-32, 35-40, 46, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0122816 A1 (Brown et al.), at paragraph [0246], discloses method of sequencing-by-synthesis using an array of primers whereby labeled nucleotides and nucleotide analogs, including those with a reversible terminator, are used.
US 2016/0053252 A1 (van Hatten et al.).  See paragraph [0168].
US 2008/0132692 A1 (Wu et al.).  Teaches sequencing of nucleic acids and that nucleotide analogs can be used, including 2-Nitrobenzyl-thymidine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634